DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 53 is objected to for the phrase “operable o perform work”.  It appears “o” should be “to”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 67 and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NESBIT (US 20180207884 A1).
As to claim 67, NESBIT teaches an apparatus configured to assemble wing, such that the apparatus comprises: a robot arm dimensioned for placement at an interface between a rib and a wing panel ((Figure 4 teaches a robot arm (406) that is operated to install shims (416) between a rib (412) and a part (404) that is shown as a panel shape. ¶0059 teaches the joining region (414), which is shown as where the shims (416) are located, is the location where the rib flange is secured to the part (404).), such that the robot arm comprises an end effector configured to perform work upon the interface (Figure 4 shows the robot arm has an end effector to install shims at the interface.), the work being selected from a group that consists of: an inspection of the interface, an installation of a shim at the interface, and an installation of fasteners at the interface. (Figure 4 shows the robot arm has an end effector to install shims at the interface.)(¶0062 teaches the use of an inspection module on the end effector of the robot arm to determine a surface characteristic of the part (404) at the joining region (414).)

As to claim 70, NESBIT teaches a method of fabricating a portion of an aircraft, the method comprising: placing a robot arm comprising an end effector at an interface between a rib and a wing panel (Figure 4 teaches a robot arm (406) that is operated to install shims (416) between a rib (412) and a part (404) that is shown as a panel shape. ¶0059 teaches the joining region (414), which is shown as where the shims (416) are located, is the location where the rib flange is secured to the part (404).); and performing work upon the interface, the work being selected from a group consisting of: inspecting the interface, installing a shim at the interface, and installing fasteners at the interface. (Figure 4 shows the robot arm has an end effector to install shims at the interface.)(¶0062 teaches the use of an inspection module on the end effector of the robot arm to determine a surface characteristic of the part (404) at the joining region (414).)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-12, 14-20, 26-27, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over NESBIT (US 20180207884 A1) in view of SARH (US 20130185925 A1).
As to claim 1, NESBIT teaches a method for assembling a wing, the method comprising: operating the robot arm to install one or more shims between the rib and the wing panel while the robot arm is coupled (Figure 4 teaches a robot arm (406) that is operated to install shims (416) between a rib (412) and a part (404) that is shown as a panel shape. ¶0059 teaches the joining region (414), which is shown as where the shims (416) are located, is the location where the rib flange is secured to the part (404).) to the holding system. (Figure 4 shows the robot arm (406) is attached to a track (407) during the procedure.  ¶0058 teaches that other mobility systems can be used.) (SARH is relied upon for teaching the bracket as part of a holding system for a robot arm.) NESBIT also shows the rib being held against the panel. (Figure 4)
NESBIT does not teach coupling a robot arm to a bracket that is attached to a rib held against a wing panel.
However, SARH teaches coupling a robot arm to a bracket that is attached to a rib held against a panel. (Figure 6A-B shows a robot (610) with an arm (660) and end effector (620) that uses brackets (640) to attach to ribs (402) that are in close proximity to a skin panel (404).)
SARH provides a teaching of using a robot arm with a floor mounted movement system (Figure 6A, Item 650), similar to NESBIT (Figure 4, Item 407), while also teaching an additional support via brackets attached to the ribs.
One of ordinary skill would have been motivated to combine the bracket attachment of SARH with the robot arm of NESBIT in order to improve stiffness and stability for precise positioning of the end effector when working at distances far from the base of the robot arm. (SARH ¶0029 teaches that it is helpful when working at substantial heights, which is applicable in the case of a large wing being produced by the method of NESBIT.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the bracket attachment of SARH with the robot arm of NESBIT because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).

As to claim 2, NESBIT in view of SARH teaches the method of claim 1, further comprising mounting the bracket to the rib. (SARH, Figures 9-11 teach that the bracket (910, 1010, 1110) is mounted to the rib (402).  The combination with NESBIT is interpreted as using one of the bracket embodiments of SARH to attach to two ribs surrounding the rib being shimmed.)

As to claim 6, NESBIT in view of SARH teaches the method of claim 2, wherein mounting the bracket to the rib comprises aligning the bracket with indexing features at the rib. (SARH, which is relied upon for the brackets, teaches in Figures 9-11 that the brackets engage with an indexing feature (outer flange, 402a) of the rib (402).  This outer flange is a feature of the flange that allows for the positioning of the bracket.)

As to claim 7, NESBIT in view of SARH teaches the method of claim 2, wherein the bracket is detachably mounted to the rib. (SARH, which is relied upon for the brackets, teaches in Figures 9-11 that the brackets engage with an outer flange of the rib via movable members (920, 1040, and 1140).  ¶0054-0056 teach that these members allow for the detachment of the bracket.)

As to claim 8, NESBIT in view of SARH teaches the method of claim 1, wherein the bracket enforces a desired contour onto the rib. (SARH, which is relied upon for the brackets, teaches in Figure 9 that the bracket (910) has a flat surface that contacts the rib (402) with a retractable arm (920) that contacts the opposite side.  The contact pressure of the flat surface of the bracket (910) will enforce the flat contour of the rib (402) surface. The claim does not specify if the “desired” contour is a specific shape.)

As to claim 9, NESBIT in view of SARH teaches the method of claim 1, further comprising indexing a position of the robot arm relative to the bracket. (SARH, ¶0025-0026 teaches moving the cart (and robot) to a target position and engaging the brackets (clamps/arms) with the frame members.  ¶0027-0028 teaches positioning the robot based on a reference position on the frame members (where the bracket is engaged) to position the robot over a target location.)

As to claim 10, NESBIT in view of SARH teaches the method of claim 1, wherein the robot arm is detachably coupled to the bracket. (SARH, ¶0037 teaches that each clamp (interpreted as the bracket) is “mechanically jointed” to the arm.  The arms are connected to the robot arm.  The term “mechanically jointed” is interpreted as a removable connection via mechanical means, such as a fastener or pin.)
Alternatively, the clamp/arm connection of SARH can be considered either permanently fixed or detachably coupled (two known alternatives), with the detachable coupling allowing for a swapping of clamps to suit the shape/size of the structure to be worked upon/attached to.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to choose from the finite number of identified (above) predictable solutions, with a reasonable expectation of success.  See MPEP 2143 (I)(E).

As to claim 11, NESBIT in view of SARH teaches the method of claim 10, further comprising decoupling the robot arm from the bracket subsequent to operating the robot arm to install one or more shims. (SARH, Figures 9-11 teach the clamps (interpreted as the brackets) can be decoupled.  Figure 7 shows that once the work is completed, the robot moves to another area, such that the brackets (clamps) are decoupled and moved. NESBIT, Figure 4 shows multiple ribs (412) that need to have shims installed, such that the robot is moved between them to complete the installation.)

As to claim 12, NESBIT in view of SARH teaches the method of claim 11, further comprising iteratively coupling a robot arm, and operating the robot arm to install one or more shims, for each of a plurality of ribs held against the wing panel. (SARH, Figures 9-11 teach the clamps (interpreted as the brackets) can be decoupled.  Figure 7 shows that once the work is completed, the robot moves to another area, such that the brackets (clamps) are decoupled and moved. NESBIT, Figure 4 shows multiple ribs (412) that need to have shims installed, such that the robot is moved between them to complete the installation.)

As to claim 14, NESBIT in view of SARH teaches the method of claim 1, further comprising inspecting the rib to wing panel interface. (NESBIT, ¶0062 teaches the use of an inspection module to determine a surface characteristic of the part (404) at the joining region (414).)

As to claim 15, NESBIT in view of SARH teaches the method of claim 14, wherein inspecting the rib to wing panel interface is performed by operating the robot arm. (NESBIT, ¶0062 teaches the use of an inspection module on the end effector of the robot arm to determine a surface characteristic of the part (404) at the joining region (414).)

As to claim 16, NESBIT in view of SARH teaches the method of claim 14, wherein inspecting the rib to wing panel interface is performed via an end effector of the robot arm to identify locations for shims. (NESBIT, ¶0062 teaches the use of an inspection module on the end effector of the robot arm to determine a surface characteristic of the part (404) at the joining region (414).)

As to claim 17, NESBIT in view of SARH teaches the method of claim 14, further comprising determining whether a gap at the rib to wing panel interface is greater than a shimming tolerance threshold. (The “shimming tolerance threshold” as disclosed by NESBIT is interpreted as the height of a single shim tab.  ¶0062-0063 teaches that the joining region is inspected, then a compound shim layout is created.  Figure 1 shows that some parts of the compound shim have stacks of shims, where the required height (corresponding the gap in that area) is multiple shims high. (See region 102A specifically))

As to claim 18, NESBIT in view of SARH teaches the method of claim 17, further comprising selecting a shim based on a size of a gap that is greater than the shimming tolerance threshold. (NESBIT Figure 1 shows that some parts of the compound shim have stacks of shims, where the required height (corresponding the gap in that area) is multiple shims high. (See region 102A specifically) ¶0040 teaches that the heights of the sections of the compound shim is determined based on a combination of one or more surface characteristics of the first part and second part.  This disclosure is interpreted as determining the gap between the rib and panel, then selecting (through creation of the compound shim layout in ¶0063) a shim to suit the surface characteristic.)

As to claim 19, NESBIT in view of SARH teaches the method of claim 17, further comprising fabricating a shim based on a size of a gap that is greater than the shimming tolerance threshold. (¶0040 teaches that the heights of the sections of the compound shim is determined based on a combination of one or more surface characteristics of the first part and second part.  ¶0038-0040 teach the stacking of shim tabs to create the overall compound shim (100), which is interpreted as a fabrication process for the shim.)

As to claim 20, NESBIT in view of SARH teaches the method of claim 1, further comprising delivering the shim via a feeder line to the robot arm. (NESBIT, Figures 2-3A teach a supply of shims for the robot arm that is a spool of shims.  This carrier material (304) of the spool is interpreted as a feeder line.)

As to claim 26, NESBIT teaches a method for shimming a rib of an aircraft, the method comprising: operating the robot arm to install one or more shims between the rib and the wing panel while the robot arm is coupled (Figure 4 teaches a robot arm (406) that is operated to install shims (416) between a rib (412) and a part (404) that is shown as a panel shape. ¶0059 teaches the joining region (414), which is shown as where the shims (416) are located, is the location where the rib flange is secured to the part (404).) to the holding system. (Figure 4 shows the robot arm (406) is attached to a track (407) during the procedure.  ¶0058 teaches that other mobility systems can be used.) (SARH is relied upon for teaching the bracket as part of a holding system for a robot arm.) NESBIT also shows the rib being held against the panel. (Figure 4)
NESBIT does not teach coupling a robot arm to a bracket that is attached to a rib held against a wing panel.
However, SARH teaches coupling a robot arm to a bracket that is attached to a rib held against a panel. (Figure 6A-B shows a robot (610) with an arm (660) and end effector (620) that uses brackets (640) to attach to ribs (402) that are in close proximity to a skin panel (404).)
SARH provides a teaching of using a robot arm with a floor mounted movement system (Figure 6A, Item 650), similar to NESBIT (Figure 4, Item 407), while also teaching an additional support via brackets attached to the ribs.
One of ordinary skill would have been motivated to combine the bracket attachment of SARH with the robot arm of NESBIT in order to improve stiffness and stability for precise positioning of the end effector when working at distances far from the base of the robot arm. (SARH ¶0029 teaches that it is helpful when working at substantial heights, which is applicable in the case of a large wing being produced by the method of NESBIT.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the bracket attachment of SARH with the robot arm of NESBIT because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).

As to claim 27, NESBIT teaches a non-transitory computer readable medium that comprises programmed instructions configured to control an assembly system for a wing (¶0044 teaches the robot arm is computer controlled. A computer inherently has a non-transitory computer readable medium (RAM) that contains instructions (a program).), such that the assembly system comprises: the robot arm configured to install one or more shims between the rib and the wing panel while the robot arm is coupled to the bracket. (Figure 4 teaches a robot arm (406) that is operated to install shims (416) between a rib (412) and a part (404) that is shown as a panel shape. ¶0059 teaches the joining region (414), which is shown as where the shims (416) are located, is the location where the rib flange is secured to the part (404).) to the holding system. (Figure 4 shows the robot arm (406) is attached to a track (407) during the procedure.  ¶0058 teaches that other mobility systems can be used.) (SARH is relied upon for teaching the bracket as part of a holding system for a robot arm.) NESBIT also shows the rib being held against the panel. (Figure 4)
NESBIT does not teach coupling a robot arm to a bracket that is attached to a rib held against a wing panel.
However, SARH teaches coupling a robot arm to a bracket that is attached to a rib held against a panel. (Figure 6A-B shows a robot (610) with an arm (660) and end effector (620) that uses brackets (640) to attach to ribs (402) that are in close proximity to a skin panel (404).)
SARH provides a teaching of using a robot arm with a floor mounted movement system (Figure 6A, Item 650), similar to NESBIT (Figure 4, Item 407), while also teaching an additional support via brackets attached to the ribs.
One of ordinary skill would have been motivated to combine the bracket attachment of SARH with the robot arm of NESBIT in order to improve stiffness and stability for precise positioning of the end effector when working at distances far from the base of the robot arm. (SARH ¶0029 teaches that it is helpful when working at substantial heights, which is applicable in the case of a large wing being produced by the method of NESBIT.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the bracket attachment of SARH with the robot arm of NESBIT because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).

As to claim 52, NESBIT method of assembling a portion of an aircraft, the method comprising a processor executing programmed instructions stored on a computer readable medium (¶0044 teaches the robot arm is computer controlled. A computer inherently has a computer readable medium (a storage) that contains instructions (a program) and a processor.) and controlling: operating the robot arm to install one or more shims between the rib and the wing panel while the robot arm is coupled (Figure 4 teaches a robot arm (406) that is operated to install shims (416) between a rib (412) and a part (404) that is shown as a panel shape. ¶0059 teaches the joining region (414), which is shown as where the shims (416) are located, is the location where the rib flange is secured to the part (404).) to the holding system. (Figure 4 shows the robot arm (406) is attached to a track (407) during the procedure.  ¶0058 teaches that other mobility systems can be used.) (SARH is relied upon for teaching the bracket as part of a holding system for a robot arm.) NESBIT also shows the rib being held against the panel. (Figure 4)
NESBIT does not teach coupling a robot arm to a bracket that is attached to a rib held against a wing panel.
However, SARH teaches coupling a robot arm to a bracket that is attached to a rib held against a panel. (Figure 6A-B shows a robot (610) with an arm (660) and end effector (620) that uses brackets (640) to attach to ribs (402) that are in close proximity to a skin panel (404).)
SARH provides a teaching of using a robot arm with a floor mounted movement system (Figure 6A, Item 650), similar to NESBIT (Figure 4, Item 407), while also teaching an additional support via brackets attached to the ribs.
One of ordinary skill would have been motivated to combine the bracket attachment of SARH with the robot arm of NESBIT in order to improve stiffness and stability for precise positioning of the end effector when working at distances far from the base of the robot arm. (SARH ¶0029 teaches that it is helpful when working at substantial heights, which is applicable in the case of a large wing being produced by the method of NESBIT.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the bracket attachment of SARH with the robot arm of NESBIT because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NESBIT (US 20180207884 A1) in view of SARH (US 20130185925 A1), as applied in claim 1, further in view of GLAZEBROOK (US 20080256788 A1).
As to claim 3, NESBIT in view of SARH teaches the method of claim 2, wherein the rib is against the panel. (NESBIT, Figure 4 teaches the rib (412) is against the panel (404).) 
NESBIT in view of SARH does not explicitly disclose the step of holding the rib against the wing panel. 
NESBIT does disclose an assembly jig to hold the panel (404). (¶0058)
However, GLAZEBROOK teaches a shim installation method where the rib is held against the wing panel. (Figures 1-2 teach a jig (1-2) for holding the rib (5) and a separate jig (14) for holding the panel (13).  ¶0058 teaches that it is known (conventional) to hold the wing near the rib during shim measuring and installation. Later in the paragraph, GLAZEBROOK discloses that the wing skin and rib feet can be held close or far away during measuring, such that the jigs are capable of holding the two components near one another.)
One of ordinary skill would have been motivated to combine the jigs of GLAZEBROOK to the holding system of NESBIT in order to precisely position the ribs in location next to the wing panel such that measurements (by the robot of NESBIT) can be carried out and shim size and shape can be calculated. (¶0058 of GLAZEBROOK teaches that the invention can be used to hold the wing skin and rib feet relatively close to one another.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the jigs of GLAZEBROOK to the holding system of NESBIT because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).

Claims 1, 13, 53 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over NESBIT (US 20180207884 A1) in view of SARH (US 20130185925 A1).
This rejection uses a different embodiment of SARH in the combination than the one presented in section 10-16 above.
As to claim 1, NESBIT teaches a method for assembling a wing, the method comprising: operating the robot arm to install one or more shims between the rib and the wing panel while the robot arm is coupled (Figure 4 teaches a robot arm (406) that is operated to install shims (416) between a rib (412) and a part (404) that is shown as a panel shape. ¶0059 teaches the joining region (414), which is shown as where the shims (416) are located, is the location where the rib flange is secured to the part (404).) to the holding system. (Figure 4 shows the robot arm (406) is attached to a track (407) during the procedure.  ¶0058 teaches that other mobility systems can be used.) (SARH is relied upon for teaching the bracket as part of a holding system for a robot arm.) NESBIT also shows the rib being held against the panel. (Figure 4)
NESBIT does not teach coupling a robot arm to a bracket that is attached to a rib held against a wing panel.
However, SARH teaches coupling a robot arm to a bracket that is attached to a rib held against a panel. (Figure 8A-B shows a robot (810) with an arm (end effector (820)) that uses a bracket (plate, 820)) to attach to ribs (402) via arms (830)).)
SARH provides a teaching of using a robot arm with a floor mounted movement system (Figure 8A, Item 860), similar to NESBIT (Figure 4, Item 407), while also teaching an additional support via brackets attached to the ribs.
One of ordinary skill would have been motivated to combine the bracket attachment of SARH with the robot arm of NESBIT in order to improve stiffness and stability for precise positioning of the end effector when working at distances far from the base of the robot arm. (SARH ¶0029 teaches that it is helpful when working at substantial heights, which is applicable in the case of a large wing being produced by the method of NESBIT.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the bracket attachment of SARH with the robot arm of NESBIT because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).

As to claim 13, NESBIT in view of SARH teaches the method of claim 1, further comprising driving the robot arm along the bracket to align the robot arm with shim locations along the rib to wing panel interface.  (SARH, ¶0048 teaches that the arm (824) is moved along the bracket (plate, 822)) during operations.  Figure 4 of NESBIT teaches that the end effector of the robot places shims (416) at a number of locations in the joining area (414).  The combined invention of NESBIT and SARH is interpreted as the robot arm of NESBIT moving along the bracket (plate) of SARH during shim applications.)

As to claim 53, NESBIT teaches a system configured to assemble a wing, such that the system comprises: and a robot arm that extends from a carriage and that is operable to perform work upon an interface between the rib and a wing panel. (Figure 4 teaches a robot arm (406) that is operated to install shims (416) between a rib (412) and a part (404) that is shown as a panel shape. ¶0059 teaches the joining region (414), which is shown as where the shims (416) are located, is the location where the rib flange is secured to the part (404). The robot arm extends from a base carriage (407).)
NESBIT does not disclose a carriage coupled to a bracket attached to a rib.
However, SARH teaches a carriage coupled to a bracket attached to a rib. (Figure 8A-B shows a robot (810) with an arm (end effector (820)) that is mounted on a carriage (plate, 820)) attached to ribs (402) via arms (830) and brackets (not labeled)). The plate is considered a carriage in that ¶0048 teaches that the arm (824) is moved along the bracket (plate, 822)) during operations.)
One of ordinary skill would have been motivated to combine the bracket attachment of SARH with the robot arm of NESBIT in order to improve stiffness and stability for precise positioning of the end effector when working at distances far from the base of the robot arm. (SARH ¶0029 teaches that it is helpful when working at substantial heights, which is applicable in the case of a large wing being produced by the method of NESBIT.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the bracket attachment of SARH with the robot arm of NESBIT because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).

As to claim 66, NESBIT teaches a method of fabricating a portion of an aircraft, the method comprising: the end effector performing work upon an interface between the rib and a wing panel. ((Figure 4 teaches a robot arm (406) that is operated to install shims (416) between a rib (412) and a part (404) that is shown as a panel shape. ¶0059 teaches the joining region (414), which is shown as where the shims (416) are located, is the location where the rib flange is secured to the part (404).)
NESBIT does not explicitly disclose coupling a carriage to a rib; extending a robot arm comprising an end effector from the carriage.
However, SARH teaches coupling a carriage to a rib; extending a robot arm comprising an end effector from the carriage. (Figure 8A-B shows a robot (810) with an arm (end effector (820)) that is mounted on a carriage (plate, 820)) attached to ribs (402) via arms (830)). The plate is considered a carriage in that ¶0048 teaches that the arm (824) is moved along the bracket (plate, 822)) during operations.)
SARH provides a teaching of using a robot arm with a floor mounted movement system (Figure 8A, Item 860), similar to NESBIT (Figure 4, Item 407), while also teaching an additional support via brackets attached to the ribs.
One of ordinary skill would have been motivated to combine the bracket attachment of SARH with the robot arm of NESBIT in order to improve stiffness and stability for precise positioning of the end effector when working at distances far from the base of the robot arm. (SARH ¶0029 teaches that it is helpful when working at substantial heights, which is applicable in the case of a large wing being produced by the method of NESBIT.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the bracket attachment of SARH with the robot arm of NESBIT because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over NESBIT (US 20180207884 A1) in view of SARH (US 20130185925 A1), as applied in claim 1, further in view of GLAZEBROOK (US 20080256788 A1).
As to claim 21, NESBIT in view of SARH teaches the method of claim 1, where the rib has a fastening area where it can be fastened to a wing panel. (NESBIT, Figure 4 teaches a rib (412) that has a joining region (414) where it is secured to the part (404).)
NESBIT in view of SARH does not explicitly disclose the step of fastening the rib to the wing panel.
However, GLAZEBROOK teaches a wing manufacturing method where a rib and wing panel are brought close to one another (¶0058 and Figure 1-2), the two pieces are scanned (¶0058), shims are installed, and the rib is fastened to the wing panel. (¶0066-0068)
One of ordinary skill would have been motivated to apply the known sealant application and fastener installation technique of GLAZEBROOK to the rib and wing panel connection method of NESBIT in order to secure the two components and complete the construction of the wing.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known sealant application and fastener installation technique of GLAZEBROOK to the rib and wing panel connection method of NESBIT because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 22, NESBIT in view of SARH and GLAZEBROOK teaches the method of claim 21, wherein fastening the rib to the wing panel is performed subsequent to operating the robot arm to install one or more shims. (GLAZEBROOK, which is relied upon for the order of operations, teaches that the shims are installed on the ribs first, then the panel is installed and fastened. See ¶0066-0067)

As to claim 23, NESBIT in view of SARH and GLAZEBROOK teaches the method of claim 22, wherein fastening the rib to the wing panel is performed subsequent to operating the robot arm to install all of the one or more shims. (GLAZEBROOK, which is relied upon for the order of operations, teaches that the shims are installed on the ribs first, then the panel is installed and fastened. See ¶0066-0067)

As to claim 24, NESBIT in view of SARH teaches the method of claim 1, wherein a wing panel is held against a rib. (See NESBIT Figure 4)
NESBIT does not disclose that the wing panel is an upper wing panel held against an upper edge of the rib, and wherein the method further comprises, subsequent to operating the robot arm to install one or more shims between the rib and the upper wing panel, holding a lower wing panel against a lower edge of the rib.
However, GLAZEBROOK teaches a wing building method where an upper panel is held against an upper edge of the rib, and wherein the method further comprises, subsequent to operating the robot arm to install one or more shims between the rib and the upper wing panel, holding a lower wing panel against a lower edge of the rib. (¶0066-0067 teach the moving a skin (12) against shims (20) installed on a rib (5) and fastening.  The method them repeats by having the other panel (13) installed on the opposite side of the rib, where there is a step of holding the panel against the rib the fasten it in place.  ¶0056 of GLAZEBROOK teaches that the skins are top (upper) and bottom (lower) faces of the wing. “Top” is listed first, so it is interpreted as corresponding to wing skin (12).  NESBIT is relied upon for using a robot to install the shims.)
One of ordinary skill would have been motivated to apply the known top and bottom panel installation technique of GLAZEBROOK to the single wing panel installation method of NESBIT in order to secure the two components and complete the construction of the wing.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known sealant application and fastener installation technique of GLAZEBROOK to the rib and wing panel connection method of NESBIT because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 25, NESBIT in view of SARH and GLAZEBROOK teaches the method of claim 24, further comprising operating the robot arm to install one or more shims between the rib and the lower wing panel while the robot arm is coupled to the bracket. (NESBIT in view of SARH is relied upon for installing shims using the robot arm on one side of the rib while the robot arm is coupled to the bracket.  See the rejection of Claim 1.  NESBIT also discloses in ¶0059 that the joining region (where the shims are installed) is for the rib flange to the part or another structure, which could be a second wing panel. GLAZEBROOK teaches that shims are installed on both sides of a rib during the wing formation process. See Figure 1, Item 20 and ¶0066-0068. When performing the method of NESBIT for both sides of the wing, the robot will install shims on both sides of the rib. The claim does not specify in what order the locating of the lower wing panel and the installation of the shims occurs.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 20160046393 A1 teaches a robot arm that travels along a carriage during aircraft manufacturing processes.  See Figure 1.
US 20080308211 A1 teaches holding a rib and wing panel close during application of a shim.  See Figure 3A-E.
US 20220055165 A1 teaches a machining device that is attached to aircraft structure via a bracket.  See Figure 3 and 8.
US 20190329905 A1 teaches a robot device that travels along a carriage attached to ribs of an aircraft.  See Figure 2 and 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726